Title: James Fenner to Thomas Jefferson, 19 October 1819
From: Fenner, James,Helme, Nathaniel
To: Jefferson, Thomas


					
						Sir—
						
							Providence
							Oct. 19th 1819.
						
					
					The Bearer, Mr Nathaniel Helme, being about to reside in your vicinity as an Instructor, requests of me the favour of a letter to you—
					He is a son of James Helme Esq, who is one of the most respectable Citizens of the County of Washington, in this State, one of your ardent political friends, and on one occasion was one of your Electors—
					I learn from the Rev President Messer, who is at the head of our University in this Town, that the young gentleman is amiable in disposition studious and diligent in his habits and unblemished in reputation—
					Such civilities as may be extended to him, I am confident, may be considered as shewn to a young gentleman of merit—
					You will, I hope, pardon the liberty which I have taken, and believe me to be
					
						With the highest regard and consideration Your friend
						
							James Fenner.
						
					
				